Title: To Thomas Jefferson from Frederick Winslow Hatch, 16 May 1825
From: Hatch, Frederick Winslow
To: Jefferson, Thomas

Dear Sir—May 16th 1825—Duty requiring my absence in attendance upon the Convention of our Church for a few days, my school must necessarily be suspended mean while.—The time lost will be supplied during the usual vacation.—Benjn has just finish’d the cube Root, & I propose confining him during the remainder of the Session to the revision of his whole course & further improvement in French.—During my absence, if he will attend at the School Room, my Nephew will give him all necessary aid.—I shall return, (God volente) without fail on Monday, or Tuesday next.—Very respecty & affectyF W Hatch